ACCEPTED
                                                                                                                FILED
                                                                                                      05-19-00748-CV
                                                                                                    DALLAS   COUNTY
                                     05-19-00748-CV                                         FIFTH COURT  OF APPEALS
                                                                                                   6/24/2019
                                                                                                      DALLAS,
                                                                                                             11:41 AM
                                                                                                       FELICIATEXAS
                                                                                                                PITRE
                                                                                                    6/24/2019
                                                                                                     DISTRICT1:16  PM
                                                                                                               CLERK
                                                                                                           LISA MATZ
                                                                                              Shelia Bradley   CLERK

                                   CAUSE NO. DC-17-17458

HALFF ASSOCIATES, INC. ,                             §              IN THE DISTRICT
                                                                               FILED COURT
                                                                                     IN
                                                     §                  5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
       Plaintiff,                                    §
                                                                        6/24/2019 1:16:59 PM
                                                     §
                                                                              LISA MATZ
v.                                                   §             DALLAS COUNTY,
                                                                                Clerk TEXAS
                                                     §
HKS/WS, a Joint Venture, and AMERICAN                §
ARBITRATION ASSOCIATION,                             §
                                                     §
       Defendants.                                   §              14TH JUDICIAL DISTRICT


            Notice of Appeal by Defendant HKS/WS, a Joint Venture
PLEASE TAKE NOTICE THAT:

       1.      Defendant HKS/WS, a Joint Venture, desires to appeal from the Final Judgment

signed by the Court on March 27, 2019, which, inter alia, finalized the Court’s earlier (i) “Order

Granting Plaintiff’s Motion for Summary Judgment,” dated January 16, 2019, and (ii) “Order

Granting Halff’s Motion for Summary Judgment Pertaining to Defense and Indemnity,” dated

March 4, 2019.

       2.      Defendant HKS/WS, a Joint Venture, appeals to the Fifth Court of Appeals.

                                             Respectfully submitted,

                                             /s/ James A. McCorquodale
                                             _________________________
                                             James A. McCorquodale
                                             State Bar No. 13464900
                                             SANDY MCCORQUODALE, P.C.
                                             12700 Hillcrest Road, Ste. 125
                                             Dallas, TX 75230
                                             Telephone: (214) 712-4472
                                             Facsimile: (815) 572-9448
                                             Email: sandy@smqlaw.com
                                             ATTORNEYS FOR DEFENDANT
                                             HKS/WS, A JOINT VENTURE


Notice of Appeal by Defendant HKS/WS, a Joint Venture                                         –1–
                                     Certificate of Service

I certify that this document was served on all counsel of record via e-service as indicated below
on June 24, 2019.

       Grant Gealy
       MILLS SHIRLEY L.L.P.
       3 Riverway, Suite 670
       Houston, Texas 77056
       Tel. 713-225-0547
       Fax 866-674-7808
       ggealy@millsshirley.com
       Counsel for Plaintiff
       Halff Associates, Inc.

                                            /s/ James A. McCorquodale
                                            James A. McCorquodale




Notice of Appeal by Defendant HKS/WS, a Joint Venture                                       –2–